Citation Nr: 0943655	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  06-37 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel




INTRODUCTION

The Veteran served on active duty from June 1966 to June 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

The Board notes that the Veteran was scheduled for a Board 
hearing in June 2008, but failed to appear.  Neither the 
Veteran nor his representative filed a motion for a new 
hearing.  Accordingly, the case will be processed as though 
the request for a hearing has been withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2009).


FINDINGS OF FACT

1.  There is no competent evidence showing that the Veteran 
has bilateral hearing loss due to service or that bilateral 
hearing loss manifested to a compensable degree within the 
first post-service year.

2.  There is no competent evidence showing that the Veteran 
has tinnitus due to service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2009).

2.  Service connection for tinnitus is not established.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in October 2005.  Although the notice provided 
did not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claims, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to these claimed conditions.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

VA has obtained the Veteran's service treatment records and 
assisted the Veteran in obtaining evidence.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and 
the Veteran has not contended otherwise. 

A VA examination is not necessary to decide these claims.  
There is sufficient evidence of record to decide them and 
there is no competent indication that bilateral hearing loss 
and tinnitus are attributable to the Veteran's claimed in-
service noise exposure.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  In this regard, the 
Board notes that a lay person is competent to report 
observable symptomatology of an injury or illness, such as 
hearing loss or tinnitus.  Barr v. Nicholson, 21 Vet. App. 
303, 307-08 (2007).  Nevertheless, the Board does not find 
that the Veteran is competent to relate hearing loss and 
tinnitus first diagnosed nearly 40 years after discharge to 
in-service noise exposure.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir 2007).  The Veteran has made no 
assertion of continuing symptomatology of these claimed 
conditions.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Under these circumstances, a VA examination is unnecessary to 
decide the claims.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claims at this time.

Laws and Regulations and Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, the following must be present: competent evidence 
of a current disability, of in-service incurrence or 
aggravation of a disease or injury; and of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999).

Specified diseases listed as chronic in nature may be 
presumed to have been incurred in service if the evidence 
shows that such disease became manifest to a degree of 10 
percent or more within one year from separation from active 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1112, 1137; 38 
C.F.R. §§ 3.307(a), 3.309(a).  Organic diseases of the 
nervous system, such as sensorineural hearing loss, are 
included among the specified chronic diseases subject to 
presumptive service connection.  38 C.F.R. § 3.309(a).

Impaired hearing will be considered to be a disability for VA 
compensation purposes only if at least one of the thresholds 
for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; the thresholds for at least three 
of the frequencies are greater than 25 decibels; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The regulation does not necessarily preclude 
service connection for hearing loss that first met the 
regulation's requirements after service.  Hensley v. Brown, 5 
Vet. App. 155 (1993). Thus, a claimant who seeks to establish 
service connection for a current hearing disability must 
show, as is required in a claim for service connection for 
any disability, that a current disability is the result of an 
injury or disease incurred in service, the determination of 
which depends on a review of all the evidence of record, 
including that pertinent to service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 
159-60.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's active duty entrance examination report, dated 
in February 1966, shows pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
-10
N/A
-10
LEFT
15
0
0
N/A
0

At separation, the Veteran did not undergo a hearing test.  
See May 1968 report of separation examination.

The Veteran filed his claims for service connection of 
bilateral hearing loss and tinnitus in September 2005.  Up to 
this time, the Veteran had never sought treatment for 
bilateral hearing loss or tinnitus.  See VA Form 21-526, Part 
B at Page 1.  

The Veteran submitted a private audiogram report dated in 
July 2006, which contains charted audiometric results and 
impressions of hearing loss and tinnitus.  The Board is 
precluded from interpreting this report in order to obtain 
pure tone thresholds.  See Kelly v. Brown, 7 Vet. App. 471 
(1995).  This audiogram contains no discussion on the 
etiology of these impressions.  For the sake of this 
decision, the Board will assume that the audiometrics meet 
the VA standards for considering hearing loss a disability.  
38 C.F.R. § 3.385.  

The Veteran asserts that he currently has bilateral hearing 
loss and tinnitus due to in-service noise exposure, 
particularly from exposure to engine noise from trucks and 
.50 caliber machine guns.  See November 2006 statement from 
Veteran in his substantive appeal (VA Form 9).  His Military 
Occupational Specialty (MOS) was Motor Vehicle Operator.  See 
DD Form 214. 

Initially, the Board notes that the presumptive service 
connection regulations are inapplicable in the present case.  
There is no clinical or otherwise competent evidence 
indicating that the Veteran's claimed disorders manifested to 
a compensable degree within the first post-service year.  38 
C.F.R. §§ 3.307, 3.309.  The Veteran has not asserted having 
had bilateral hearing loss or tinnitus within the first post-
service year.  Id. 

Entitlement to service connection for bilateral hearing loss 
and tinnitus is not established on a direct basis.  The Board 
concedes that the Veteran was likely exposed to noise from 
truck engines and gunfire in service.  However, exposure to 
noise, in and of itself, is not a disability.  The earliest 
clinical evidence of bilateral hearing loss and tinnitus is 
dated almost 40 years following the Veteran's discharge.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); 
see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board's denial of service connection where veteran 
failed to account for lengthy time period between service and 
initial symptoms of disability).  As noted above, the 
Veteran, as a layperson, is capable of identifying hearing 
loss and tinnitus.  Barr v. Nicholson, 21 Vet. App. 303, 307-
08 (2007).  He is not, however, competent to relate these 
conditions to in-service noise exposure approximately 40 
years prior to his first documented complaint of bilateral 
hearing loss and tinnitus.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir 2007).  Moreover, he has not 
alleged continuity of symptomatology post-service.  There is 
no otherwise competent evidence attributing bilateral hearing 
loss or tinnitus to service.  

Accordingly, in the absence of any probative and competent 
evidence attributing bilateral hearing loss and tinnitus to 
service, the preponderance of the evidence is against the 
claims and they must be denied. 


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


